361 U.S. 114 (1959)
SCHWEGMANN BROTHERS GIANT SUPER MARKETS
v.
McCRORY, COMMISSIONER OF AGRICULTURE AND IMMIGRATION OF LOUISIANA, ET AL.
No. 423.
Supreme Court of United States.
Decided November 23, 1959.
APPEAL FROM THE SUPREME COURT OF LOUISIANA.
Saul Stone and Paul O. H. Pigman for appellant.
Jack P. F. Gremillion, Attorney General of Louisiana, George M. Ponder, First Assistant Attorney General, and N. Cleburn Dalton, Special Assistant Attorney General, for McCrory, and Frank H. Peterman, for Blu-Ribon Dairies, Inc., et al., appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.